Lummus, J.
The plaintiffs, on the evening of April 8, 1931, somewhat later than half past seven o’clock, were guests in an automobile operated by one Baker at a speed of thirty or thirty-five miles an hour in a district without street lights, and were injured when that automobile ran into the rear end of a truck which was being towed by another. Both trucks were owned and operated by the defendant. The rear truck was large, dark in color, with a wide platform body extending beyond the axles, and with no top except a cab at the front end for the driver.
There was evidence that the trucks were travelling near the middle of the road at a speed of eight miles an hour, and that the rear truck carried no rear light. The defendant does not argue that this was not a violation of G. L. c. 90, § 7, as amended. A violation of that statute is evidence of negligence. Woolner v. Perry, 265 Mass. 74, 77, and cases cited. Lebowitz v. Bova, 274 Mass. 23. The defendant does argue that the conduct of Baker in deflecting his lights downward, shortly before the collision, to avoid annoyance to traffic coming in the opposite direction, and his consequent inability to see the truck until he was as near as forty-five or seventy-five feet, must be deemed the sole cause of the collision. We cannot agree with this contention. The negligence of the defendant could have been found a contributing cause, and that is enough to support the verdicts,, even though negligence on the part of Baker also contributed. Nothing in the conduct of these plaintiffs, who were apparently paying as much attention as *443passengers are wont to do, can be said to amount to contributory negligence as matter of law. Daugherty v. Pompeo Transporting Corp. 62 Fed. Rep. (2d) 349.

Exceptions overruled.